NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2958-17T2

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

STEVEN L. WORSLEY,

     Defendant-Appellant.
____________________________

                    Submitted March 12, 2020 –
                    Decided September 1, 2020.

                    Before Judges Suter and DeAlmeida.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Monmouth County, Indictment Nos. 13-03-
                    0508, 15-02-0352 and 16-01-0045 and Accusation No.
                    13-06-1033.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Richard Sparaco, Designated Counsel, on the
                    brief).

                    Christopher J. Gramiccioni, Monmouth County
                    Prosecutor, attorney for respondent (Lisa Sarnoff
                    Gochman, of counsel and on the brief).
            Appellant filed a supplemental pro se brief.

PER CURIAM

      Defendant Steven L. Worsley appeals from a January 5, 2018 judgment of

conviction of second-degree eluding, N.J.S.A. 2C:29-2(b), as well as the

sentence imposed for that conviction. We affirm.

                                       I.

      The following facts are derived from the record. In the early morning

hours of December 10, 2014, defendant left a Long Branch bar and backed his

vehicle into an unoccupied car, damaging its bumper. He drove away and pulled

into a strip mall across the street from the bar. Larry Lundy, Jr., an off-duty

police officer working as a bouncer, saw the accident and called 911. Defendant

walked back to the bar and paced back and forth on the sidewalk, muttering to

himself.

      Officer Joseph Kennedy responded to the scene in a marked police

vehicle. As the patrol car headed toward the bar, defendant got back into his car

and exited the strip mall parking lot. He went the wrong way through a one-

way entrance, nearly hitting another vehicle.

      When Officer Kennedy was three to five car lengths behind defendant's

vehicle, he activated his overhead and grille emergency lights and attempted a


                                                                         A-2958-17T2
                                       2
traffic stop.   The officer could see the emergency lights reflecting off the

surrounding area and defendant's car.

      Defendant did not stop. He instead sped up and nearly collided with

another parked car. Defendant drove onto a curb then continued down a road

that transitioned from commercial to residential. Traveling approximately forty

miles per hour in a twenty-five-mile-per-hour zone, defendant's car drifted back

and forth between the center line and the curb. Officer Marco Rodrigues joined

the pursuit in a marked police vehicle.

      At a bend in the road, defendant's car spun 360 degrees, crossed the double

yellow line into opposing traffic, went onto a curb, and struck a utility pole. The

car came to rest on the sidewalk facing perpendicular to the street.           The

emergency lights from both police vehicles were "bouncing off" defendant's car

and illuminating the area.

      Defendant sped away. Officer Kennedy activated his siren and followed

defendant's car. Officer Rodrigues also activated his siren and continued the

pursuit. Defendant did not pull over.

      After running a red light and making a few turns, defendant stopped his

car. The officers' emergency lights and sirens had been activated for sixty to

ninety seconds and defendant traveled more than a mile before he stopped.


                                                                           A-2958-17T2
                                          3
      The officers arrested defendant and transported him to a police station.

His blood alcohol content was determined to be 0.14 to 0.15, almost twice the

legal limit to drive. A grand jury indicted defendant, charging him with second-

degree eluding, N.J.S.A. 2C:29-2(b).

      Prior to trial, the State moved to admit eight recordings of radio

transmissions between Officer Kennedy and a police dispatcher.           After an

objection by defendant, the State agreed that two of the recordings contained

inadmissible hearsay because the dispatcher repeated to the officer what Lundy

had said on the 911 call. See State v. Bankston, 63 N.J. 263, 271 (1973).

Defendant's counsel had no objection, however, to the admissibility of the

remaining recordings.

      At trial, the following audio recording was played for the jury:

            Headquarters, he's taking off here.

            322.

            Headquarters he's just, uh, crashed on Brighton. He's
            running, headquarters. Victor, 2, 4, [E]cho, Nancy,
            Kilo.

               ....

            Going north on Westwood. North on Westwood.

               ....


                                                                          A-2958-17T2
                                       4
            Going north on Bath now. Slowing down.

            Speed check? Speed?

            All right. We're uh – (inaudible).

            324, speed?

               ....

            Joe, where you at now?

            We're in front of 317 Bath.

               ....

            325, where you guys at?

               ....

            Headquarters, we got him stopped. We got him in
            custody. 10-4. One under 02:10:58.

"322" refers to Officer Rodrigues's badge number. "Victor 2, 4, [E]cho, Nancy,

Kilo" refers to defendant's license plate number.     "324" refers to Officer

Kennedy's badge number. "10-4" is code for "okay." "One under 02:10:58"

means one person was placed under arrest at 2:10:58 a.m.

      Lundy testified that when defendant was pacing in front of the bar, he

asked him, "you realize you hit a car, right?" Defendant responded, "don't mess

with me." Defendant objected because Lundy's verbal exchange with defendant

was not mentioned in the October 4, 2017 police report turned over by the State

                                                                       A-2958-17T2
                                       5
as discovery. The trial court granted the motion and instructed the jury to

disregard Lundy's testimony about his verbal exchange with defendant. The

court repeated the instruction in its final instructions to the jury.

      Shortly thereafter, defense counsel established through cross-examination

of Lundy that he met with the assistant prosecutor and a detective approximately

two weeks after October 4, 2017. During the second meeting, Lundy revealed

his verbal exchange with defendant. The second meeting was summarized in an

October 15, 2017 police report not produced in discovery.

      Lundy also testified that he knew defendant's name because he had been

placed on the bar's "banned list" for the events in question. The court sua sponte

struck that testimony and instructed the jury to disregard any mention of "a so-

called banned list."

      The following day, defendant moved to strike all of Lundy's testimony

because of the State's failure to produce the October 15, 2017 report. The trial

court denied the motion. Noting that it had stricken Lundy's testimony with

respect to his verbal exchange with defendant, the court held that the remainder

of Lundy's testimony regarding him witnessing the accident and defendant's

demeanor was admissible because defendant's counsel was aware of the

encounter between Lundy and defendant outside the bar.


                                                                          A-2958-17T2
                                          6
      After the jury delivered its verdict, defendant moved for a new trial based

on the State's discovery violations. The trial court denied the motion on both

procedural and substantive grounds.     The court concluded the motion was

procedurally barred because it was filed beyond the ten-day limit established in

Rule 3:20-2. With respect to the substance of the motion, the court held that a

new trial was not warranted because: (1) it struck the testimony relating to

Lundy's verbal exchange with defendant and gave limiting instructions; and (2)

the record contained overwhelming evidence of defendant's guilt apart from

Lundy's stricken testimony.

      At sentencing, the trial court granted the State's motion to sentence

defendant to a discretionary extended term as a persistent offender, pursuant to

N.J.S.A. 2C:44-3(a) and N.J.S.A. 2C:43-7(a). The court found aggravating

factor three, N.J.S.A. 2C:44-1(a)(3), the risk of re-offense, aggravating factor

six, N.J.S.A. 2C:44-1(a)(6), the extent of defendant's record, and aggravating

factor nine, N.J.S.A. 2C:44-1(a)(9), the need to deter defendant and others from

violating the law. The court found no mitigating factors. After weighing the




                                                                         A-2958-17T2
                                       7
aggravating and non-existent mitigating factors, the court sentenced defendant

to an eight-year term of imprisonment with no period of parole ineligibility. 1

      This appeal followed. Defendant raises the following arguments.

            POINT I

            DEFENDANT WAS DENIED THE RIGHT TO A
            FAIR TRIAL DUE TO THE JURY HEARING THE
            ACCUMULATION OF INADMISSIBLE EVIDENCE
            DESPITE THE COURT'S INSTRUCTIONS TO
            DISREGARD SUCH EVIDENCE.

            A.  DEFENDANT'S MOTION FOR [A] NEW
            TRIAL SHOULD HAVE BEEN GRANTED: THE
            FAILURE OF THE STATE TO DISCLOSE AN
            EYEWITNESS'[S]   PRETRIAL  STATEMENTS
            REGARDING STATEMENTS MADE TO HIM BY
            THE DEFENDANT AND HIS OBSERVATIONS OF
            DEFENDANT CONSTITUTED A VIOLATION OF
            THE DISCOVERY RULES AND THE WITNESS'[S]
            SUBSEQUENT      TESTIMONY     DEPRIVED
            DEFENDANT OF A FAIR TRIAL.

            B.  DEFENDANT WAS DENIED THE RIGHT TO
            A FAIR TRIAL DUE TO THE PLAYING OF
            INADMISSIBLE      POLICE        RADIO
            TRANSMISSIONS.

            C.  THE COURT COMMITTED REVERSIBLE
            ERROR WHEN, WHILE ATTEMPTING TO
            INSTRUCT   THE  JURY   TO  DISREGARD
            TESTIMONY THAT THE DEFENDANT WAS ON A

1
  The court also sentenced defendant to two concurrent custodial terms of five
years following his guilty pleas to third-degree possession of a controlled
dangerous substance and violation of probation under separate indictments.
                                                                          A-2958-17T2
                                        8
            BAR'S BANNED LIST, THE COURT REPEATED
            THAT DAMAGING PHRASE THREE TIMES.

            POINT II

            THE SENTENCE OF EIGHT YEARS [IN A] NEW
            JERSEY PRISON WAS EXCESSIVE.

            A.  THE DEFENDANT SHOULD NOT HAVE
            BEEN SENTENCED TO AN EXTENDED TERM
            SENTENCE BECAUSE THE COURT FAILED TO
            TAKE THE NECESSARY STEPS IN MAKING THAT
            DETERMINATION.

            B.  THE COURT ENGAGED IN DOUBLE-
            COUNTING OF DEFENDANT'S TWO PRIOR
            CONVICTIONS WHEN GRANTING THE STATE'S
            APPLICATION FOR AN EXTENDED TERM
            SENTENCE AND ALSO CONSIDERING THOSE
            SAME   CONVICTIONS   IN    SUPPORT   OF
            AGGRAVATING FACTOR NUMBER THREE [SIC]:
            THE EXTENT OF DEFENDANT'S PRIOR RECORD.

      Defendant submitted a pro se brief raising additional arguments that

Officer Rodrigues improperly refreshed his memory with Officer Kennedy's

report, the indictment should have been dismissed pursuant to the Interstate

Agreement on Detainers (IAD), N.J.S.A. 2A:159A-1 to -15, and that the court

should have awarded jail credits for his pre-conviction detention in Florida.

                                       II.

      The trial court correctly determined defendant's motion for a new trial was

time barred. Rule 3:20-2 establishes a ten-day deadline for filing a motion for

                                                                         A-2958-17T2
                                       9
a new trial following the return of a guilty verdict. The rule provides in relevant

part:

               A motion for a new trial based on the ground of newly-
               discovered evidence may be made at any time . . . . A
               motion for a new trial based on a claim that the
               defendant did not waive his or her appearance for trial
               shall be made prior to sentencing. A motion for a new
               trial based on any other ground shall be made within 10
               days after the verdict or finding of guilty, or within such
               further time as the court fixes during the 10-day period.

               [R. 3:20-2.]

"That ten-day limit is one of the few time limit restrictions which may not be

relaxed by the court even in the face of extenuating circumstances." Jonax v.

Allstate Ins. Co., 244 N.J. Super. 487, 491 (Law Div. 1990) (citing Moich v.

Passaic Terminal, 82 N.J. Super. 353 (App. Div. 1964)); accord State v.

Wiggins, 291 N.J. Super. 441, 452 (App. Div. 1996); R. 1:3-4(c).

        There is no doubt defendant's motion was untimely. The jury delivered

its verdict on November 3, 2017. Defendant moved for a new trial eleven days

later. Defendant did not ask for an extension of the ten-day period prior to its

expiration.2


2
  Notably, defendant's brief does not address the untimeliness of his motion for
a new trial. "[A]n issue not briefed is deemed waived." Pressler & Verniero,
Current N.J. Court Rules, cmt. 5 on R. 2:6-2 (2020); Telebright Corp. v. Dir.,


                                                                             A-2958-17T2
                                          10
      We also agree with the trial court's conclusion defendant's motion was

substantively meritless. Rule 3:20-1 provides in relevant part that "[t]he trial

judge on defendant's motion may grant the defendant a new trial if required in

the interest of justice." Defendant argues that he was entitled to a new trial

because of the State's discovery violations.

      Discovery in a criminal proceeding informs the defendant of "the extent

of the State's case against him . . . ." State v. Kearny, 109 N.J. Super. 502, 506

(Law Div. 1970). This allows defense counsel to "intelligently advise as to the

defense and properly prepare for trial." State v. Cook, 43 N.J. 560, 569 (1965).

"A trial judge is not limited to dismissal as a remedy" for a discovery violation.

State v. Clark, 347 N.J. Super. 497, 509 (App. Div. 2002). The court has broad

discretion to determine the appropriate sanction for a discovery violation. State

v. Marshall, 123 N.J. 1, 130 (1991).

      The State concedes that it should have turned over the October 15, 2017

report detailing Lundy's verbal exchange with defendant.          The trial court,

however, cured the State's error by striking the part of Lundy's testimony not




N.J. Div. of Taxation, 424 N.J. Super. 384, 393 (App. Div. 2012) (deeming a
contention waived when the party failed to include any arguments supporting
the contention in its brief). We address the trial court's decision for the sake of
completeness.
                                                                           A-2958-17T2
                                       11
detailed in the earlier report and instructed the jury twice not to consider the

stricken testimony. "The simple response to defendant's argument is that the

judge sustained the objection, struck the testimony, and the jury presumably

followed the instruction." State v. Castoran, 325 N.J. Super. 280, 287 (App.

Div. 1999); accord State v. Winder, 200 N.J. 231, 256 (2009); State v. Manley,

54 N.J. 259, 271 (1969).

      In addition, the jury was presented with overwhelming evidence of

defendant's guilt through the testimony of the two officers, which established

the elements of eluding: defendant's knowing failure to stop his vehicle when

signaled to do so by law enforcement officers. See State v. Seymour, 289 N.J.

Super. 80, 87 (App. Div. 1996). Lundy's stricken testimony was relevant only

to the factual context in which the police were dispatched to the bar.

                                       III.

      For the first time on appeal, defendant argues the trial court erred when it

admitted the recording of Officer Kennedy's radio transmissions with the

dispatcher on the night of the pursuit. Because defendant did not object to the

admission of the recording, we review the record under the plain error standard

for an error "clearly capable of producing an unjust result . . . ."      State v.

Whitaker, 200 N.J. 444, 465 (2009) (quoting R. 2:10-2). "Not any possibility of


                                                                          A-2958-17T2
                                       12
an unjust result will suffice as plain error, only 'one sufficient to raise a

reasonable doubt as to whether the error led the jury to a result it otherwise might

not have reached.'" State v. Coclough, 459 N.J. Super. 45, 51 (App. Div. 2019)

(quoting State v. Macon, 57 N.J. 325, 336 (1971)). We see no such error here.

      Defendant argues the recording was inadmissible hearsay under N.J.R.E.

801(c). However, the recording is evidence of Officer Kennedy's present sense

impressions, an exception to the rule against hearsay. N.J.R.E. 803(c)(1); State

ex rel. J.A., 385 N.J. Super. 544, 550 (App. Div. 2006), rev'd on other grounds,

195 N.J. 324 (2008).

      A present sense impression is "[a] statement describing or explaining an

event or condition, made while or immediately after the declarant perceived it

and without opportunity to deliberate or fabricate." N.J.R.E. 803(c)(1). 3 The

officer reported to the dispatcher what he was observing as the pursuit was

unfolding. He had no opportunity to deliberate or fabricate his transmissions.

      These circumstances, therefore, are unlike those in State v. Luna, 193 N.J.
202, 217 (2007), on which defendant relies. There, the Court held that a police



3
 We quote the version of the rule "effective July 1, 2020 as part of the 'restyling
amendments' designed to make the rules of evidence simpler and easier to
understand without effecting any substantive changes." Biunno, Weissbard &
Zegas, Current N.J. Rules of Evidence, cmt. on N.J.R.E. 803(c)(1) (2020 Gann).
                                                                            A-2958-17T2
                                        13
officer "cannot repeat specific details about a crime relayed to them by a radio

transmission or another person without running afoul of the hearsay rule." Ibid.

(citing Bankston, 63 N.J. at 268-69).

      We reject defendant's argument that the recording was improperly used to

bolster Officer Kennedy's testimony through introduction of prior consistent

statements. The recording was admissible as an exception to the rule against

hearsay under N.J.R.E. 803(c)(1). It was not, as defendant suggests, admitted

pursuant to N.J.R.E. 803(a)(2), as an exception to the rule against hearsay as

prior consistent statements of a witness expressly or impliedly alleged to have

recently fabricated his testimony or to be under an improper influence of motive.

      We have carefully considered defendant's remaining arguments regarding

Lundy's testimony and conclude they lack sufficient merit to warrant discussion

in a written opinion. R. 2:11-3(e)(2).

                                         IV.

      We review sentencing decisions for an abuse of discretion.         State v.

Blackmon, 202 N.J. 283, 297 (2010). We affirm a sentence, even if we would

have imposed a different one, so long as the sentencing court "properly identifies

and balances aggravating and mitigating factors that are supported by competent




                                                                          A-2958-17T2
                                         14
credible evidence in the record." State v. Natale, 184 N.J. 458, 489 (2005)

(quoting State v. O'Donnell, 117 N.J. 210, 215 (1989)).

      Our Code of Criminal Justice "provides for ordinary sentences, N.J.S.A.

2C:43-6[(a)], as well as extended-term sentences that carry greater punishment

for the same crime." State v. Pierce, 188 N.J. 155, 161 (2006). Although some

extended terms are mandatory, others are within the discretion of the trial court

when statutory requirements are met. Ibid.

      Defendant concedes his criminal history at the time of the eluding

qualified him as a persistent offender under N.J.S.A. 2C:44-3(a), giving the

court the discretion, at the State's request, to sentence him to a broader

sentencing range, with the maximum sentence being the top of the range for a

crime one degree higher than the crime of which he was convicted. See Pierce,
188 N.J. at 166-69. He argues, however, that under State v. Dunbar, 108 N.J.
80 (1987), the trial court erred because it did not make a determination of the

need to protect the public in finding him extended-term eligible. Db19.

      Defendant's argument is misplaced because in Pierce, the Court overruled

Dunbar to the extent that its "reference to a finding of 'need to protect the public'

is not a precondition to a defendant's eligibility for [extended-term] sentencing"

and "is not a necessary condition . . . to the court's determination whether


                                                                             A-2958-17T2
                                        15
defendant is subject to a sentence up to the top of the extended-term range." 188
N.J. at 170.

      We have carefully reviewed the trial court's sentencing decision and find

no abuse of the court's discretion. The ordinary term of imprisonmen t for a

second-degree crime is between five and ten years. N.J.S.A. 2C:43-6(a)(2). The

extended term for a second-degree crime is between ten and twenty years.

N.J.S.A. 2C:43-7(a)(3). As a persistent offender convicted of a second-degree

crime, defendant was subject to a range of five to twenty years imprisonment.

See Pierce, 188 N.J. at 169.

      After balancing the aggravating factors, which were well supported by the

record, and the absence of mitigating factors, the court imposed a sentence above

the mid-point for a second-degree offense, but well below the ten to twenty year

range applicable to a first-degree offense for which defendant was eligible. The

court found that a sentence in that range "would be wholly inappropriate and an

excessive sentence here."

      We have reviewed defendant's remaining arguments, including those

raised in his pro se brief, and conclude they lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(2).

      Affirmed.


                                                                         A-2958-17T2
                                      16